DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed March 23, 2020. Claims 1-17 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “a communication apparatus that acquires information used for controlling a mobile body, the apparatus comprising: a specifying unit configured to specify one or more other communication apparatuses with which the 
The limitations of claim 1 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “controlling a mobile body” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “specify one or more other communication apparatuses” in the context of this claim encompasses the user the user manually or mentally choosing how to communicate or transferring information. Similarly, the limitation of “acquire information from the one or more other communication apparatuses”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine how to receive information or data as needed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 2-16 are also rejected for their dependency upon claim 1. Further, claim 17 is also rejected because it amount no more than the same mere instructions of the system of claim 1 in a method which does not impose any meaningful limits on practicing the abstract idea.

CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a specifying unit configured to specify”, “an acquisition unit configured to acquire information”, “a communication control unit configured to establish wireless communication”, “recording unit which is configured to determine”, in claims 1-16.
The examiner notes that the corresponding structure described in the specification as performing the claimed function is an ECU found in at least fig 1, paragraphs 15-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-17 are rejected under 35 U.S.C 103 as being unpatentable over Choi et al, US 2019/0137595, in view of Kim et al. US 10,203,699, hereinafter referred to as Choi and Kim, respectively.

Regarding claim 1, Choi discloses a communication apparatus that acquires information used for controlling a mobile body (See at least ¶ 77, “The vehicle control device 100 includes a wireless communication unit 110”), (The examiner notes that Choi does not explicitly disclose an ECU, however the vehicle control device 100 of Choi is equivalent to an ECU), the apparatus comprising: 
a specifying unit configured to specify one or more other communication apparatuses with which the communication apparatus is to communicate, based on a geographical location of the mobile body (See at least ¶ 17, “the controller may select any one device on the basis of distances between the vehicle and each of the plurality of devices, and set the current location using the location information of the selected device”), (See at least fig 3, ¶ 78, “the wireless communication unit 110 may include one or more modules allowing wireless communication between the vehicle control device 100 and a wireless communication system, between the vehicle control device 100 and another vehicle control device, or between the vehicle control device and an external server.”), (See at least fig 2, ¶ 94, “the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the vehicle control device…when the vehicle control device uses the Wi-Fi module, a position of the vehicle control device can be obtained based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module. If necessary, the location information module 115 may perform any function of the other modules of the wireless communication unit 110 to obtain data regarding a position of the vehicle control device 100”); and 
an acquisition unit configured to acquire information from the one or more other communication apparatuses that have been specified (See at least fig 3, ¶ 174, “pieces of location information of a plurality of external infrastructures may be received from each of the external infrastructures. In this case, the vehicle control device may select any one of the external infrastructures on the basis of distances between the vehicle and each of the external infrastructures and set the current location of the vehicle”), (See at least fig 3, ¶ 150, “present disclosure obtains its own location information by utilizing the sensors provided in the vehicle and a surrounding V2X infrastructure (another vehicle, V2X base station, terminal, etc.).”), (See at least fig 3, ¶ 160, “The vehicle control device may map the location information of the vehicle obtained from the sensor and the location information of the external infrastructure received from the external infrastructure to the current location of the vehicle”).
Choi fails to explicitly disclose a communication apparatus.
However, Kim teaches a communication apparatus (See at least fig 1, item 103, 103a, Column 6, lines 19-45, “The processor may comprise an electronic control unit (ECU) implemented in a vehicle platform 103 such as a car, although other types of platforms are also possible and contemplated. The ECUs may receive and store the sensor data as vehicle operation data in the vehicle data store 121 for access and/or retrieval by the local ADAS controller 120. In some implementations, the processor(s) 115 may be capable of generating and providing electronic display signals to input and/or output device(s) 130, supporting the display of images via the output device(s) 130, capturing and transmitting images, performing complex tasks including various types of object recognition and situation detection, etc”), (See at least fig 1, item 103a, Column 5, lines 64-67, “The vehicle platform(s) 103 include computing device(s) 152 having sensor(s) 113, processor(s) 115, memory(ies) 117, communication unit(s) 119, a vehicle data store 121, actuator(s) 128, and an instance of a local ADAS controller”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include a communication apparatus as taught by Kim because it would allow a vehicle to be reliably controlled via roadway communication infrastructure, such as an RSU (See Kim Col 4, lines 41-44).


Regarding claim 2, Choi discloses the communication apparatus according to claim 1, wherein the one or more other communication apparatuses include a communication apparatus that is used in a fixed state (See at least fig 3, ¶ 15, “the controller receives location information
of a device which fixedly transmits predetermined location information, from the device, using the wireless communication unit and sets the current location using the location information of the device”), (See at least fig 3, ¶ 33, “a location of the terminal may be flexible and a location of the device may be fixed”), (See at least fig 3, ¶ 41, “the external terminal may include at least one of a fixed terminal which transmits predetermined location information from a fixed location and a mobile terminal which is mounted in a movable object and transmits flexible location information”).

Regarding claim 3, Choi discloses the communication apparatus according to claim 1, further comprising: a communication control unit configured to establish wireless communication with the one or more other communication apparatuses that have been specified (See at least fig 3, ¶ 15, “the controller receives location information of a device which fixedly transmits predetermined location information, from the device, using the wireless communication unit and sets the current location using the location information of the device”), (See at least fig 3, ¶ 19, “the controller may control the wireless communication unit to transmit the current location and information of the selected device to the server”).

Regarding claim 4, Choi discloses the communication apparatus according to claim 1, wherein the specifying unit specifies the one or more other communication apparatuses, based on a record of a recording unit which is configured to determine, for each geographical location of the (See at least fig 3, ¶ 15, “the controller receives location information of a device which fixedly transmits predetermined location information, from the device, using the wireless communication unit and sets the current location using the location information of the device”), (See at least fig 3, ¶ 33, “a location of the terminal may be flexible and a location of the device may be fixed”), (See at least fig 3, ¶ 41, “the external terminal may include at least one of a fixed terminal which transmits predetermined location information from a fixed location and a mobile terminal which is mounted in a movable object and transmits flexible location information”), (See at least ¶ 257, “The computer-readable
medium includes any type of recording device in which data that can be read by a computer system is stored”), (See at least ¶ 118, “the Wi-Fi location determination server may
extract (analyze) location information of the vehicle control device 100 using at least one wireless AP information extracted from the database”).

Regarding claim 5, Choi discloses the communication apparatus according to claim 4, wherein the record is updated when a communication apparatus that is communicable, and is other than the communication apparatuses recorded in the recording unit is discovered (See at least ¶ 137, “The server may generate a virtual location table for the vehicle and update location information which is periodically/ irregularly received in the location table. The server
may check a location of the vehicle in real time using the location table, determine the location of the vehicle, or predict a place where the vehicle may enter”), (See at least ¶ 118, “the Wi-Fi location determination server may extract (analyze) location information of the vehicle control device 100 using at least one wireless AP information extracted from the database”), (See at least ¶ 196, “As the vehicle moves, the current location of the vehicle changes. In this case, the vehicle control device may reset the current location of the vehicle no the basis of a speed and a movement direction of the vehicle, as well as the location information of the first external infrastructure…the current location of the vehicle is reset on the basis of the location information of the first external infrastructure and a speed and a movement direction of the vehicle”), (See at least ¶ 197, “as the location of the vehicle is
changed, the external infrastructure closest to the vehicle may be changed. For example, as illustrated in FIGS. 4B and 4C, the external infrastructure closest to the vehicle may be
changed from the first external infrastructure to a second external infrastructure. In this case, the vehicle control device resets the current location of the vehicle using location information of the second external infrastructure instead of the first external infrastructure”).

Regarding claim 6, Choi discloses the communication apparatus according to claim 5, wherein the record is updated when a type of the communication apparatus that is not recorded is the same as a type of a communication apparatus recorded in the recording unit (See at least ¶ 191, “The information of the external infrastructure may be different images according to types of the external infrastructure. Here, different images refer to images different in shape, length, color, and the like, for example”), (See at least ¶ 196, “As the vehicle moves, the current location of the vehicle changes. In this case, the vehicle control device may reset the current location of the vehicle no the basis of a speed and a movement direction of the vehicle, as well as the location information of the first external infrastructure…the current location of the vehicle is reset on the basis of the location information of the first external infrastructure and a speed and a movement direction of the vehicle”), (See at least ¶ 197, “as the location of the vehicle is changed, the external infrastructure closest to the vehicle may be changed. For example, as illustrated in FIGS. 4B and 4C, the external infrastructure closest to the vehicle may be changed from the first external infrastructure to a second external infrastructure. In this case, the vehicle control device resets the current location of the vehicle using location information of the second external infrastructure instead of the first external infrastructure”).

Regarding claim 7, Choi discloses the communication apparatus according to claim 1, wherein, when the mobile body is at a predetermined geographical location, the acquisition unit does not acquire information from communication apparatuses other than the one or more other communication apparatuses that have been specified (See at least ¶ 196, “As the vehicle moves, the current location of the vehicle changes. In this case, the vehicle control device may reset the current location of the vehicle no the basis of a speed and a movement direction of the vehicle, as well as the location information of the first external infrastructure…the current location of the vehicle is reset on the basis of the location information of the first external infrastructure and a speed and a movement direction of the vehicle”), (See at least ¶ 197, “as the location of the vehicle is changed, the external infrastructure closest to the vehicle may be changed. For example, as illustrated in FIGS. 4B and 4C, the external infrastructure closest to the vehicle may be changed from the first external infrastructure to a second external infrastructure. In this case, the vehicle control device resets the current location of the vehicle using location information of the second external infrastructure instead of the first external infrastructure”).


Regarding claim 8, Choi discloses the communication apparatus according to claim 1, wherein the specifying unit specifies the one or more other communication apparatuses based further on an operation mode of the mobile body (See at least ¶ 161, “The external infrastructure is limited to an external infrastructure located within a predetermined distance from the vehicle control device…the user may set the predetermined distance to be small to increase positional accuracy of the vehicle control device”), (See at least ¶ 216, “the external infrastructure may output an interface allowing the user to select whether to share the location information thereof to the corresponding vehicle. Only when permission to use is received from the user of the external infrastructure, the external infrastructure shares its location information”), (See at least ¶ 241, “The vehicle control device may perform verification using the method described above with reference to FIG. 7 and may calculate the location information of the vehicle by selectively using only the sensor which have passed the verification, among the plurality of sensors. When at least one sensor has passed the verification”).

Regarding claim 9, Choi discloses the communication apparatus according to claim 1, wherein the specifying unit specifies the one or more other communication apparatuses based on a type of a geographical location of the mobile body (See at least ¶ 152, “FIG. 3 is a flowchart illustrating a method of setting, by a control device for a vehicle, a current location upon receiving location information of a device which fixedly transmits preset location information, from the device”),  (See at least ¶ 156, “the vehicle control device may obtain location information of the vehicle using GPS information. In another example, the vehicle control device may obtain a real-time image using a camera and obtain location information of the vehicle using a sign ( or notice) and/or a signboard included in the real-time image or correct the obtained information using the GPS information”), (See at least ¶ 192, “the information of the external infrastructure may include information on the type of the external infrastructure, location information of the external infrastructure, a provider providing the external infrastructure, and a precondition for using the location information of the external infrastructure”).

Regarding claim 10, Choi discloses the communication apparatus according to claim 1, wherein the specifying unit specifies the one or more other communication apparatuses based further on at least one of a speed of the mobile body and/or a direction of movement of the mobile body (See at least ¶ 44, “resetting the current location of the vehicle on the basis of the location information of the selected fixed terminal, a movement direction of the vehicle, and a speed of the vehicle.”), (See at least ¶ 172, “the current location of the vehicle may also be reset in consideration of a movement direction and speed of the vehicle on the basis of the location of the external infrastructure as a reference point.”).

Regarding claim 11, Choi discloses the communication apparatus according to claim 1, wherein the mobile body is a vehicle (See at least ¶ 1, “The present disclosure relates to a control device
for a vehicle which is provided in a vehicle and executes one or more functions on the basis of location information of the vehicle”), and the number of one or more other communication apparatuses that are specified by the specifying unit when the mobile body is in a manual driving mode is smaller than the number of one or more other communication apparatuses that are specified by the specifying unit when the mobile body is in an automated driving mode or a remote driving mode (See at least ¶ 126, “The number of wireless APs required to obtain location information of the vehicle control device 100 may be variously changed according to a wireless communication environment within which the vehicle control device 100 is located”), (See at least ¶ 175, “when pieces of location information are received from m external infrastructures, an n-th external infrastructure closest to the vehicle, among the m external infrastructures, is selected, and the current location of the vehicle may be set using location information of the n-th external infrastructure. Here, m is a natural number, n is a
natural number equal to or smaller than the m, and at least one of the m and the n may vary as the vehicle moves or the external infrastructure moves”).

Regarding claim 12, Choi discloses the communication apparatus according to claim 1.
Choi fails to explicitly disclose wherein the communication apparatus is an ECU mounted in the mobile body.
However, Kim teaches wherein the communication apparatus is an ECU mounted in the mobile body (See at least fig 1, item 103, 103a, Column 6, lines 19-45, “The processor may comprise an electronic control unit (ECU) implemented in a vehicle platform 103 such as a car, although other types of platforms are also possible and contemplated. The ECUs may receive and store the sensor data as vehicle operation data in the vehicle data store 121 for access and/or retrieval by the local ADAS controller 120. In some implementations, the processor(s) 115 may be capable of generating and providing electronic display signals to input and/or output device(s) 130, supporting the display of images via the output device(s) 130, capturing and transmitting images, performing complex tasks including various types of object recognition and situation detection, etc”), (See at least fig 1, item 103a, Column 5, lines 64-67, “The vehicle platform(s) 103 include computing device(s) 152 having sensor(s) 113, processor(s) 115, memory(ies) 117, communication unit(s) 119, a vehicle data store 121, actuator(s) 128, and an instance of a local ADAS controller”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include wherein the communication apparatus is an ECU mounted in the mobile body as taught by Kim because it would allow a vehicle to be reliably controlled via roadway communication infrastructure, such as an RSU (See Kim Col 4, lines 41-44).

Regarding claim 13, Choi discloses the communication apparatus according to claim 12, wherein the acquisition unit acquires information through direct communication with the one or more other communication apparatuses that have been specified (See at least fig 3, ¶ 78, “the wireless communication unit 110 may include one or more modules allowing wireless communication between the vehicle control device 100 and a wireless communication system, between the vehicle control device 100 and another vehicle control device, or between the vehicle control device and an external server.”), (See at least fig 2, ¶ 94, “the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the vehicle control device…when the vehicle control device uses the Wi-Fi module, a position of the vehicle control device can be obtained based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module. If necessary, the location information module 115 may perform any function of the other modules of the wireless communication unit 110 to obtain data regarding a position of the vehicle control device 100”), (See at least fig 3, ¶ 174, “pieces of location information of a plurality of external infrastructures may be received from each of the external infrastructures. In this case, the vehicle control device may select any one of the external infrastructures on the basis of distances between the vehicle and each of the external infrastructures and set the current location of the vehicle”).

Regarding claim 14, Choi discloses the communication apparatus according to claim 1, wherein the communication apparatus is a remote driving apparatus that is distant from the mobile body (See at least ¶ 78, “the wireless communication unit 110 may include one or more modules allowing wireless communication between the vehicle control device 100 and a wireless communication system, between the vehicle control device 100 and another vehicle control device, or between the vehicle control device and an external server.”), (See at least ¶ 179, “the vehicle control device may start autonomous driving to follow the external terminal to continuously use the location information of the external terminal. More specifically, the vehicle control device controls the vehicle to perform autonomous driving such that a predetermined distance from the selected external terminal is maintained.”).

Regarding claim 15, Choi discloses the communication apparatus according to claim 1, wherein the mobile body is a vehicle, and the one or more other communication apparatuses are related to a camera that shoots an image of a road (See at least ¶ 156, “the vehicle control device may obtain location information of the vehicle using GPS information. In another example, the vehicle control device may obtain a real-time image using a camera and obtain location information of the vehicle using a sign ( or notice) and/or a signboard included in the real-time image or correct the obtained information using the GPS information”), (See at least ¶ 192, “the information of the external infrastructure may include information on the type of the external infrastructure, location information of the external infrastructure, a provider providing the external infrastructure, and a precondition for using the location information of the external infrastructure”), (See at least ¶ 191, “The information of the external infrastructure may be different images according to types of the external infrastructure. Here, different images refer to images different in shape, length, color, and the like, for example”).

Regarding claim 16, Choi discloses a non-transitory storage medium that stores a program for causing a computer to function as each unit of the communication apparatus according to claim 1 (See at least ¶ 257, “The computer-readable medium includes any type of recording device in which data that can be read by a computer system is stored. The computer-readable medium may be, for example, a hard disk drive (HDD), a solid-state disk (SSD), a silicon disk drive
(SDD), a ROM, a RAM, a CD-ROM, a magnetic tape, a floppy disk, an optical data storage device, and the like”).

Regarding claim 17, Choi discloses a communication method for a communication apparatus acquiring information used for controlling a mobile body (See at least ¶ 77, “The vehicle control device 100 includes a wireless communication unit 110”), (The examiner notes that Choi does not explicitly disclose an ECU, however the vehicle control device 100 of Choi is equivalent to an ECU), the method comprising: 
specifying one or more other communication apparatuses with which the communication apparatus is to communicate, based on a geographical location of the mobile body (See at least ¶ 17, “the controller may select any one device on the basis of distances between the vehicle and each of the plurality of devices, and set the current location using the location information of the selected device”), (See at least fig 3, ¶ 78, “the wireless communication unit 110 may include one or more modules allowing wireless communication between the vehicle control device 100 and a wireless communication system, between the vehicle control device 100 and another vehicle control device, or between the vehicle control device and an external server.”), (See at least fig 2, ¶ 94, “the location information module 115 may alternatively or additionally function with any of the other modules of the wireless communication unit 110 to obtain data related to the position of the vehicle control device…when the vehicle control device uses the Wi-Fi module, a position of the vehicle control device can be obtained based on information related to a wireless access point (AP) which transmits or receives a wireless signal to or from the Wi-Fi module. If necessary, the location information module 115 may perform any function of the other modules of the wireless communication unit 110 to obtain data regarding a position of the vehicle control device 100”); and 
acquiring information from the one or more other communication apparatuses that have been specified (See at least fig 3, ¶ 174, “pieces of location information of a plurality of external infrastructures may be received from each of the external infrastructures. In this case, the vehicle control device may select any one of the external infrastructures on the basis of distances between the vehicle and each of the external infrastructures and set the current location of the vehicle”), (See at least fig 3, ¶ 150, “present disclosure obtains its own location information by utilizing the sensors provided in the vehicle and a surrounding V2X infrastructure (another vehicle, V2X base station, terminal, etc.).”), (See at least fig 3, ¶ 160, “The vehicle control device may map the location information of the vehicle obtained from the sensor and the location information of the external infrastructure received from the external infrastructure to the current location of the vehicle”).
Choi fails to explicitly disclose a communication apparatus.
However, Kim teaches a communication apparatus (See at least fig 1, item 103, 103a, Column 6, lines 19-45, “The processor may comprise an electronic control unit (ECU) implemented in a vehicle platform 103 such as a car, although other types of platforms are also possible and contemplated. The ECUs may receive and store the sensor data as vehicle operation data in the vehicle data store 121 for access and/or retrieval by the local ADAS controller 120. In some implementations, the processor(s) 115 may be capable of generating and providing electronic display signals to input and/or output device(s) 130, supporting the display of images via the output device(s) 130, capturing and transmitting images, performing complex tasks including various types of object recognition and situation detection, etc”), (See at least fig 1, item 103a, Column 5, lines 64-67, “The vehicle platform(s) 103 include computing device(s) 152 having sensor(s) 113, processor(s) 115, memory(ies) 117, communication unit(s) 119, a vehicle data store 121, actuator(s) 128, and an instance of a local ADAS controller”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication apparatus of Choi and include a communication apparatus as taught by Kim because it would allow a vehicle to be reliably controlled via roadway communication infrastructure, such as an RSU (See Kim Col 4, lines 41-44).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665